Holmes App. No. 09 CA 12, 2010-Ohio-6562. This cause is pending before the court as an appeal from the Court of Appeals for Holmes County.
On May 20, 2011 and May 24, 2011, appellant filed a motion to expand briefing to include Proposition of Law No. I and an amended motion to expand briefing to include Proposition of Law No. I. Pursuant to S.CtPrae.R. 11.2(A), a motion for reconsideration of the court’s decision not to accept Proposition of Law No. I was due no later than Monday, May 16, 2011.
Whereas S.Ct.Prac.R. 14.1(D) prohibits untimely filings, it is ordered by the court, sua sponte, that appellant’s motion to expand briefing to include Proposition of Law No. I and amended motion to expand briefing to include Proposition of Law No. I are stricken as prohibited by the Rules of Practice.